Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
Claims 1 and 19 are currently amended.
Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 are canceled.
Claims 4, 7, 10, 13, and 16 are original.
103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1, 4, 7, 10, 13, 16, and 19 are allowed.
Allowable Subject Matter
Claims 1, 4, 7, 10, 13, 16, and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Sakugawa (U.S. Publication No. 20050216161) discloses a vehicle traveling control device to control an own vehicle to travel along a target course, the device comprising: a steering controller configured to calculate a steering control amount for causing the own vehicle to travel along the target course, and control a steering system of the own vehicle on a basis of the calculated steering control amount; a braking/driving force controller to calculate a yaw moment to be applied to the own vehicle on a basis of a deviation amount of the own vehicle from the target course, and control a braking/driving force distribution of wheels on a basis of the calculated yaw moment; and a control ratio setter configured to set, on a basis of a lateral positional deviation in a vehicle width direction of the own vehicle from the target course, a control ratio of steering control by the steering controller and braking/driving force distribution control by the braking/driving force controller when a positional displacement of the own vehicle from the target course is corrected, and cause the steering control and the braking/driving force distribution to be performed at the set control ratio, thereby correcting the positional displacement of the own vehicle from the target course. Balogh (U.S. Publication No. 20210309192) discloses wherein the control ratio setter is configured to: when the lateral position deviation is less than a predetermined threshold value, set the control ratio of steering control to zero, and when the lateral positional deviation is equal to or more than the predetermined threshold value, increase the control ratio of the steering control as the lateral positional deviation increases. Horii (U.S. Publication No. 20200398868) discloses wherein the steering controller is configured to calculate the steering control amount on a basis of a steering control amount of feedforward control on a basis of a curvature of the target course and a steering control amount of feedback control on the basis of the deviation amount of the own vehicle from the target course.
None of the prior art of record, either individually or in combination, teaches: a vehicle traveling control device to control an own vehicle to travel along a target course, the device comprising: a steering controller configured to calculate a steering control amount for causing the own vehicle to travel along the target course, and control a steering system of the own vehicle on a basis of the calculated steering control amount; a braking/driving force controller to calculate a yaw moment to be applied to the own vehicle on a basis of a deviation amount of the own vehicle from the target course, and control a braking/driving force distribution of wheels on a basis of the calculated yaw moment; and a control ratio setter configured to set, on a basis of a lateral positional deviation in a vehicle width direction of the own vehicle from the target course, a control ratio of steering control by the steering controller and braking/driving force distribution control by the braking/driving force controller when a positional displacement of the own vehicle from the target course is corrected, and cause the steering control and the braking/driving force distribution to be performed at the set control ratio, thereby correcting the positional displacement of the own vehicle from the target course, wherein the control ratio setter is configured to: when the lateral positional deviation is less than a first predetermined threshold value, set the control ratio of the steering control to zero; when the lateral positional deviation is more than a second predetermined threshold value more than the first predetermined threshold value, set the control ratio of the braking/driving force distribution control to zero; and when the lateral positional deviation is equal to or more than the first predetermined threshold value and is equal to or less than the second predetermined threshold value, increase the control ratio of the steering control linearly as the lateral positional deviation increases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664